Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a reaction chamber (2) as a pressure space for the initiation and/or facilitation of chemical and/or physical pressure reactions…” recited in lines 2-3, and the phrase “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed.  See MPEP § 2173.05(d).
Regarding claims 12-14, 16 and 18-20, the term “the magnet arrangement having one or more electromagnets (10), preferable magnetic coils, preferably arranged over the circumference, preferably in a uniformly distributed manner…” recited in claims 12-14; the term “the magnet arrangement having a permanent magnet receptacle, preferably in the form of a ring, in which the at least one permanent magnet is preferably receiving a number of permanent magnets, which are preferably arranged uniformly distributed over the 5Preliminary AmendmentAttorney Docket No. MTL-106 Page 6 of 7 circumference of the permanent magnet receptacle, particularly preferably with each pole lying opposite one another and distributed over an angle of in each case 120-1800, preferably 160-1800”, recited in claim 16; and The term “the magnetic disk (8) have at least two, preferably three, particularly preferably four, magnetic elements (8c), which are preferably distributed uniformly around the axis of rotation of the magnetic disk (8), for the magnetization of the magnetic disk (8)…” recited in claims 18-20, render the claims indefinite because the use of a narrow range that falls within a broader range in the same claim when the boundaries of the claim are not discernible (see MPEP 2173.05c) .  Correction is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puskeiler et al (US 2006/0141614). Puskeiler discloses dev ice and method for parallel automated cultivation of cells in technical condition comprising pressure vessel (par. 0059, block 1, Figure 1) for receiving samples to be heated, having a reaction chamber (par. 0071, reaction vessel 9, Figure 2) as a pressure space for the initiation and/or facilitation of chemical and/or physical pressure reactions, the reaction chamber being designed for receiving a liquid (Figure 2), a magnetic disk mounted rotatably about an axis of rotation in the reaction chamber (par. 0072, agitation system; and par. 0080-0081), and a magnet arrangement (par. 0082), provided outside the reaction chamber, for generating a rotating magnetic field for rotationally driving the magnetic disk about its axis of rotation (par. 0097), the magnetic disk having at least one passage bore (33a, 33b, par. 0101), which extends transversely in relation to the axis of rotation and is provided in such a way that liquid received in the reaction chamber is driven through the passage opening (33a, 33b) by rotation of the magnetic disk  in order to stir the liquid (par. 0102). Regarding claims 2-6, Puskeiler discloses the at least one passage bore (33a, 33b) passing through the magnetic disk at least partly in an upward direction and away from the axis of rotation or toward the axis of rotation (par. 0101-0102, Figure 7).  Regarding claim 8, Puskeiler discloses the reaction chamber or the plate having a region for mounting the magnet disk (Figure 3).  Regarding claims 12-14 and 18-20, the magnet arrangement having one or more electromagnets (25 a, 25b), preferably magnetic coils, preferably arranged over the circumference, preferably in a uniformly distributed manner (par. 0097, Figure 3)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Le et al (US 2012/0171718) discloses submerged perfusion bioreactor. Greene et al (US 6,084226) discloses the use of continuously variable power in microwave assisted chemistry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 5, 2022